               Case 5:21-cv-04258-BLF Document 13 Filed 07/23/21 Page 1 of 1




 1   RACHEL E. KAUFMAN (CSB# 259353)
     rachel@kaufmanpa.com
 2   KAUFMAN P.A.
 3   400 NW 26th Street
     Miami, FL 33127
 4   Telephone: (305) 469-5881

 5   Attorney for Plaintiff and the Proposed Class
 6
                                UNITED STATES DISTRICT COURT
 7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

 8     NICHOLAS KALAIR, individually and on                Case No. 5:21-cv-04258
       behalf of all others similarly situated,
 9                                                        NOTICE OF VOLUNTARY
10                    Plaintiff,                          DISMISSAL WITHOUT PREJUDICE

11     v.

12     HIPPO ENTERPRISES, INC., a Delaware
       corporation,
13

14                    Defendant.

15
            Plaintiff Nicholas Kalair hereby gives notice of the dismissal of this action without
16
     prejudice, with each party to bear its own attorneys’ fees and costs.
17

18                                                 Respectfully submitted,
     DATED this 23rd day of July, 2021.
19

20                                                 By: /s/ Rachel E. Kaufman
                                                   Rachel E. Kaufman
21                                                 Rachel@kaufmanpa.com
                                                   KAUFMAN P.A.
22                                                 400 NW 26th Street
                                                   Miami, FL 33127
23
                                                   Telephone: (305) 469-5881
24
                                                   Attorney for Plaintiff and the putative Class
25

26

27

28
